MANNING, J. —
No exception was taken to any charge given by tbe court to tbe jury in tbis cause, or to a refusal of tbe court to give any charge asked to be given on behalf of defendant. It is therefore to be presumed, tbat tbe instructions of tbe circuit judge fairly and fully presented tbe case in all proper aspects, and in the light of all tbe evidence, to tbe jury for their consideration. The same testimony by wbicb it was proved tbat tbe gin-bouse tbat was burned, and some of tbe cotton therein, was tbe property of Leonidas Batcliff, shows tbat be “was also known and cabed by tbe name of Leon Batcliff,” to whom tbe indictment charges tbat tbe gin-bouse burned belonged. No objection was made to tbe introduction of tbis evidence; tbe bill of exceptions does not say tbat there was no other upon tbis point; and no exception is made to any charge given, or to the refusal to give any charge respecting it, in the Circuit Court. We do not, therefore, perceive any ground upon which tbis court can undertake to review the action or rulings of tbat court in relation to tbis matter. — See Franklin v. The State, 52 Ala. 414.
2-3. Tbe objection to tbe form of tbe question put to one of tbe witnesses for tbe State whose property was burned— namely, “What was tbe state of feeling between you and tbe accused at tbe time of tbe burning ?” — was not web taken. Tbe question was not too leading; and if it were so, the rul*148ing of the court allowing it, notwithstanding, would not b© subject to review and reversal in this court. The form and manner of interrogating a witness must be left in a great degree, if the evidence is relevant, to the discretion of the circuit judge. Nor was it necessary, as here contended, that, in the first question put on that subject, the inquiry should have been, as to the state of feeling on the part of the accused toward the witness, instead of the state of feeling between them. That was a matter which might be explained upon a further questioning, either on the examination in chief, or the cross-examination. The testimony of the witness Ratcliff was relevant, because it showed the existence of the causes, upon which the accused himself, according to the testimony of another witness, founded his subsequent threats to bum the property destroyed, and his expressions of animosity. Neither the overruling by the court of the objection to the question by which the evidence of this matter was brought out, nor the refusal of the motion to exclude the evidence, was erroneous. The relevancy of the testimony is obvious; its conelusiveness or sufficiency was a matter for the consideration of the jury.
The same observations are applicable to the subsequent testimony tending to show ill feeling and threats on the part of the accused against Dick Robinson, whose cotton was in the gin-house, and was destroyed with it.
Let the judgment of the Circuit Court be affirmed.